DETAILED ACTION
The amendment filed 1/19/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant argues that cited teachings of Hurst et al. do not disclose or suggest at least the feature of a filtration assembly disposed proximate to a blank section of a base pipe, which includes a fluid passage extending though a wall of the blank section between an exterior of the blank section and an interior of the blank section.  While the examiner agrees that the previously cited portions of Hurst et al. do not disclose such, the embodiment of figure 6, as disclosed by Hurst et al. does disclose these features, where section 50 (as in figure 6) may be considered a blank section with a filtration assembly proximate to the blank section (as provided by slotted holes within 50).  Although it is typically understood in the art that a “blank section” would not include apertures (as similarly taught in Hurst et al. col. 7, lines 43+), the instant claims as requiring a fluid passage “through” the blank section (or many as shown in instant figures 1, 4 etc) warrant such a reasonable interpretation of Hurst et al. where the section 50 (as in figure 6) may be considered a filtration assembly disposed proximate to the blank section including a fluid passage extending through a wall of the blank section between an exterior of the blank section and an exterior of the blank section, as 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hurst et al. (US 6,520,254).  Hurst et al. disclose a gravel packing apparatus comprising: a base pipe (22) defining an interior fluid conduit, the base pipe having a production section (section covered with 28’ as in fig 6) configured to provide fluid communication between an exterior of the base pipe and an interior of the base pipe, the base pipe having a blank section (section of 22 covered with 50, as in fig 6); a screen (28’) surrounding the production section (fig 6), the screen in fluid communication with an annular region of a borehole and configured to prevent particulate matter from passing therethrough (col. 5, lines 59+); a filtration assembly (50, fig 6 and apertures within base pipe under 50 as in fig 6) disposed proximate to the blank section, the filtration assembly including a fluid passage extending between an  by Hurst et al. (col. 7, lines 51+).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al. in view of Huh et al. (US 2017/0342809).  Hurst et al. discloses all the limitations of these claims, as applied to claims 1 and 13 above, except for explicitly disclosing a connection arrangement at the end of the base pipe or a fluid conduit extending along the base pipe to transport a gravel slurry.  Huh et al. disclose a gravel .

Claims 7-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al. in view of Holmes et al. (US 7,644,854).  Hurst et al. disclose all the limitations of these claims, as applied to claims 1 and 13 above, except for the filtration assembly extending through a wall of the blank section, or that the filtration assembly includes a filtration device including a porous medium.  Holmes et al. discloses an apparatus and method wherein a filtration device (as in fig 2, or fig 3) extends through a pipe wall and is configured so that the filtration device does not extend radially beyond an exterior surface of the pipe wall (fig 2 or 3); wherein the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
2/10/2022